


110 HR 4960 IH: Immigration Law Corrections Act of

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4960
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2008
			Mr. Marshall
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal various provisions of the Consolidated
		  Appropriations Act of 2008, relating to immigration and border security
		  fencing.
	
	
		1.Short TitleThis Act may be cited as the
			 Immigration Law Corrections Act of
			 2008.
		2.Rescission of
			 Funds for Executive Office for Immigration Review’s Legal Orientation
			 ProgramsOf the funds made
			 available by the first paragraph under the heading Administrative Review
			 and Appeals in title II of division B of the Consolidated
			 Appropriations Act, 2008 (Public Law 110–161), $3,760,000 is rescinded, to be
			 derived from the amount specified in the proviso for the Executive Office for
			 Immigration Review’s Legal Orientation Programs.
		3.Rescission of
			 Funds for Increased Defender Services in Immigration Enforcement
			 ProceedingsOf the funds made
			 available by the second paragraph under the heading Defender
			 Services in title III of division D of the Consolidated Appropriations
			 Act, 2008 (Public Law 110–161), $10,500,000 is rescinded.
		4.Repeal of
			 Limitation on Requirement for Border Security FencingSection 102(b)(1) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is amended
			 by striking subparagraph (D), as added by section 564(a)(2) of division E of
			 the Consolidated Appropriations Act, 2008 (Public Law 110–161).
		
